Citation Nr: 0500261	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  98-10 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the left rib.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and mother


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to September 1982.

This matter is before the Board of Veterans' Appeals (Board) 
following a January 2002 Board decision which, in pertinent 
part, reopened and remanded the veteran's claim of service 
connection of a fracture of the left rib and also remanded 
the issues of entitlement to service connection for a back 
disability and entitlement to a total rating based on 
individual unemployability.  This matter was originally on 
appeal from rating decisions dated in January 1991 and May 
2000 of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Phoenix, Arizona.

In August 2001, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  Residuals of a fracture of the left rib are not related 
to active service.

2.  A back disability is not related to active service.

3.  The veteran fails to meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disability; there is no evidence of 
record that shows that the veteran is otherwise unemployable.



CONCLUSIONS OF LAW

1.  Residuals of a fracture of the left rib was not incurred 
in or aggravated by active service. 38 U.S.C.A. §§ 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

2.  A back disability was not incurred in or aggravated by 
active service nor may it be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

3.  The schedular criteria for a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, (West 2002); 38 C.F.R. §§ 3.159, 3.341(a), 4.16(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Pursuant to the Board's January 2002 Remand, the RO obtained 
from the veteran the names and addresses of all medical 
providers who treated the veteran for rib and back problems 
since his discharge from service and requested medical 
records from providers identified by the veteran.  In 
addition, the RO made further attempts to procure the 
employment physical from Motorola.  Also, the veteran was 
afforded a VA orthopedic examination to determine the nature 
and severity of any rib injury and back disability.  
Subsequent to the above-mentioned development, the RO 
readjudicated the claim and issued a supplemental statement 
of the case.  Based on the foregoing actions, the Board finds 
that the RO complied with the Board's January 2002 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

With respect to the issue of entitlement to TDIU, the record 
reflects that the veteran has been notified of the evidence 
necessary to substantiate his claim in the September 2000 
statement of the case.  Furthermore, all relevant evidence 
has been associated with the claims folder.  Thus, the Board 
concludes that the veteran has received the notice and 
assistance contemplated by law.  Under the circumstances of 
this case, where there has been substantial compliance with 
the VCAA, a remand would serve no useful purpose. See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

With respect to the issues of entitlement to service 
connection for residual of a fracture of the left rib and 
service connection for a back disability, in May 2003, the RO 
sent a letter to the veteran advising him what evidence was 
required to substantiate his claims.  The letter also asked 
the veteran to submit certain information.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would be obtaining 
and what evidence the veteran still needed to provide.  The 
letter explained that VA would obtain any medical records 
from VA Medical Centers and any service records from the 
military.  While the May 2003 notice letter did not 
specifically advise the veteran to provide any evidence in 
his possession that pertains to his claim, he was informed 
that if he had other medical records he would like VA to 
review which he had not yet provided, to furnish the records 
as soon as possible.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA. 

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the RO received the veteran's 
claim for service connection for a back injury due to a 
fractured rib and also torn ligaments and back muscles in 
June 1997.  Thereafter, in a rating decision dated in January 
1998, the RO denied service connection for a back condition 
and also denied reopening the veteran's claim for service 
connection for a rib fracture.  Only after that rating action 
was promulgated did the RO, in May 2003, provide notice to 
the claimant regarding what information and evidence was 
needed to substantiate his claims. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
May 2003 was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by the AOJ prior to the 
retransfer and recertification of his case to the Board, and 
the content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial to him.  
 
With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, and private treatment records identified by the 
veteran.  The Board notes that several attempts were made to 
secure the private medical records from Dr. JM as well as the 
employment physical from Motorola.  These attempt, however, 
were unsuccessful.  The veteran was also afforded a VA 
examination in connection with his claim for service 
connection.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  

II.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  In order to warrant service connection, the 
evidence must show a current disability, an injury or disease 
in service, and a link between the current disability and the 
injury or disease in service.  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he suffers from residuals of a 
fractured left rib and a back disability due to an injury 
sustained while in military service.  The veteran has 
consistently asserted that he injured his left rib and back 
in August 1980 while climbing cliffs in a military exercise 
in the Sierra Mountains in Northern California.  The veteran 
stated that he continued with his training exercises, and it 
wasn't until two weeks later at Camp Pendleton that a Navy 
Doctor's aid diagnosed and treated his injury.  

The competent medical evidence of record shows that the 
veteran is currently diagnosed with an old, healed fracture 
of the left 10th rib; thoracic lumbar spine with mild 
spondylosis upper lumbar, minimal spondylosis mid to lower 
thoracic, and mild facet sclerosis L5-S1.  The May 2004 VA 
examiner also noted that an x-ray report in December 1998 
indicated minimal degenerative changes to the veteran's mid 
to lower thoracic spine.  Thus, medical evidence of current 
disabilities of the left 10th rib and thoracic and upper 
lumbar spine is shown by the evidence of record.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

The service medical records are absent complaints, findings 
or diagnoses of a rib injury or a back injury during service.  
On September 15, 1980, the veteran presented to the 
Department of Otolaryngology for a follow-up post operative 
visit for a fracture of the zygoma; and on September 29, 
1980, the veteran presented to the Area Brach Clinic for a 
running nose and sore throat.  No complaint was made on 
either day regarding the veteran's left rib or back, and no 
mention was made of the injuries allegedly sustained the 
month before.  In addition, the Report of Medical Examination 
conducted in August 1982 for the purpose of separation 
evaluated the veteran's spine and other musculoskeletal as 
normal.  No defects or diagnoses were noted.  

Thus, there is no medical evidence that shows that the 
veteran suffered from a left rib or back injury during 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The medical evidence of record also fails to show the onset 
of any arthritis of the rib or back within the one-year 
presumptive period following the veteran's discharge from 
service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Rather, the 
earliest documented evidence of arthritis is noted in 1997 
when x-rays revealed some DJD L1-2 and mild DJD in T-spine 
with mild dextroscoliosis.

There is similarly no competent medical evidence of record 
that links the veteran's residuals of a left rib fracture or 
the veteran's current back disability to any incident of 
service.  The May 2004 examiner noted, "In reviewing [the 
veteran's] medical records available C-file, I do not find 
anything with respect to injury to the left rib or thoracic 
spine or lumbar spine, I do not find any record of his having 
received any cortisone injections or other treatments, during 
the time he was in the service from the time of alleged 
stated injury of 1980 until separation in 1982.  I find 
therefore, it is less likely as not, that in the left 10th 
rib injury and back condition, less likely as not related to 
military service."

Although the veteran contends that his current disabilities 
are related to his service, as a layman he is not competent 
to offer opinions on medical causation and, moreover, the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As there is no competent medical evidence 
that links the currently diagnosed residuals of a left rib 
fracture or the veteran's current back disability to any 
incident or incidents of service, service connection must be 
denied. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In addition, the Board notes that there is medical evidence 
of record that appears to link the veteran's back pain to his 
alleged in-service accident.  However, these medical records 
merely recount a history provided by the veteran.  The Board 
notes that a bare transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Total Rating based on Individual Unemployability (TDIU)

A veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be 
given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent. See 
38 C.F.R. § 4.16 (2003).

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran contends, in essence, that his service-connected 
facial injuries and his back injuries render him 
unemployable.

As the appellant's only service-connected disability is 
postoperative residuals of a fracture of the right trimalar 
area of the face, evaluated as 30 percent disabling, he fails 
to satisfy the minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a).  He does not have 
one service-connected disability evaluated as 60 percent 
disabling or one service-connected disability evaluated as 40 
percent disabling with additional service-connected 
disabilities such that his combined evaluation would equal at 
least 70 percent.

As noted above, even if the veteran's disability fails to 
meet the statutory requirements, a total rating may be 
granted on an extraschedular basis if it is found that the 
appellant is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disability.

After reviewing the record, the Board finds that the 
veteran's service-connected disability is not of such 
severity as to render him unable to secure or follow 
substantially gainful employment as there is no competent 
medical evidence which demonstrates that the veteran's 
service-connected disability, alone, precludes him from 
securing or following substantially gainful employment.  

Moreover, there is no medical evidence that the 
manifestations of the veteran's service-connected disability 
results in marked functional impairment or adversely affects 
his industrial capabilities in a way or to a degree other 
than that addressed by VA's Rating Schedule.  

Thus, the Board finds that there is no medical opinion that 
the veteran is unemployable solely due to his service-
connected disability; nor does the evidence show that his 
disabilities have caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  See 38 C.F.R. §§ 3.321(b), 
4.16(b).

The preponderance of the evidence is against a total rating 
for compensation based on unemployability.  The benefit 
sought on appeal is accordingly denied.


ORDER

1.  Entitlement to service connection for residuals of a 
fracture of the left rib is denied.

2.  Entitlement to service connection for a back disability 
is denied.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


